-In an action, inter alia, to recover damages for breach of contract, the plaintiffs appeal from an amended order of the Supreme Court, Westchester County (LaCava, J.), entered May 19, 2006, which, sua sponte, removed the matter to the Village Court of the Village of Scarsdale.
Ordered that the appeal is dismissed, without costs or disbursements.
The amended order entered May 19, 2006 is not appealable as of right, as no appeal lies as of right from an order that does not decide a motion made on notice (see CPLR 5701 [a] [2]) and we decline to grant leave to appeal (see CPLR 5701 [c]). Spolzino, J.P., Skelos, Dillon and McCarthy, JJ., concur.